Per Guriam.

The record does not show, that the defendant is a domestic corporation, having its principal place of business within the city of Hew York, nor is there any evidence whatsoever tending to show jurisdiction over the defendant. This is fatal to the judgment. Tyroler v. Gummersbach, 28 Misc. Rep. 151. The objection was taken for the first time on this appeal. While this may be done, the court, in reversing the judgment and ordering a new *756trial, will do so under these circumstances, without awarding costs. Willis v. Parker, 30 Misc. Rep. 750.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment reversed and new trial ordered, without costs.